In this case appellant was convicted in the Criminal District Court of Bowie County for violation of the local option laws and his punishment fixed at one year confinement in the penitentiary.
The case is before us on appeal without statement of facts or bill of exceptions. The motion for new trial raises but two questions, to-wit: the insufficiency of the evidence, and also that the court erred in failing to charge affirmatively that prohibition was in force when the offense was committed.
We cannot pass upon the first question raised because there is no statement of facts. Upon the second, we find upon examination of the court's charge that in the very first paragraph thereof the court stated: "The sale of intoxicating liquor has been prohibited by law in Bowie County, Texas, since the spring of 1910." This charge was filed on November 13, 1918 and seems to negative the second contention made by appellant.
There being no error in the judgment of the lower court the same is affirmed.
Affirmed.